In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00066-CV



    $1,608.00 IN U.S. CURRENCY AND 2008 MAZDA,
          VIN 1YVHP80C385M37457, Appellants

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 83560




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Robert Daugherty appeals from a default judgment in which the Sixth Judicial District

Court of Lamar County ordered forfeiture to the State of $1,608.00 in United States currency and

a 2008 Mazda automobile. Daugherty filed a motion with this Court asking us to order the

County Attorney of Lamar County not to dispose of the seized property until this appeal is

decided. 1 Instead of responding in this Court to Daugherty’s motion, the State filed with the trial

court a motion for new trial in the interest of justice. The trial court granted the motion and

ordered a new trial. If granting a new trial was within the trial court’s authority, this appeal must

be dismissed.

        The judgment was signed July 22, 2014. The State’s motion for new trial was filed

September 3, 2014, well outside the expiration of the plenary authority of the trial court over its

judgment, unless that plenary power had been extended. See TEX. R. CIV. P. 329(b).

        Before the State’s motion for new trial had been filed, in fact, during the requisite thirty-

day time period for a motion for new trial, Daugherty had filed pleadings in which he asked in

several ways for the trial court to reconsider or correct its default judgment against him, based

largely on the failure of service of process on him. Although not labeled as motions for new

trial, Daugherty’s filings requested the type of relief available through a motion for new trial.

We interpret them as motions for new trial.

        Daugherty’s first such post-trial pleading was filed August 4, 2014, thus extending the

plenary authority of the trial court to 105 days after the judgment, that is, to November 4, 2014.

1
 In civil lawsuits, a judgment may be superseded as provided by Rule 24 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 24.2(a)(5).

                                                        2
See TEX. R. CIV. P. 329b(c), (e). The trial court’s order of September 3, 2014, granting a new

trial was therefore rendered while it had the authority to do so.

        Because the judgment no longer exists, there is now no appealable order to support this

appeal. The motion to stay the disposal of the forfeited items is overruled as moot, as the State

has no authority to dispose of those items, and they will be the subject of the new trial granted by

the trial court.

        We dismiss the appeal.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        September 18, 2014
Date Decided:          September 19, 2014




                                                  3